United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2910
                                 ___________

Charles E. Knight,                       *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
Becker, Officer of the Benton County * District Court for the
Jail, Bentonville, Arkansas; Lylies,     * Western District of Arkansas.
Officer of the Benton County Jail,       *
Bentonville, Arkansas; Hall, Officer of * [UNPUBLISHED]
the Benton County Jail, Bentonville,     *
Arkansas,                                *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: December 28, 2006
                              Filed: January 11, 2007
                               ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Former Arkansas prisoner Charles Knight appeals the district court’s1 dismissal
of his 42 U.S.C. § 1983 action following a pretrial evidentiary hearing. Upon careful
review of the record and the parties’ submissions, see Choate v. Lockhart, 7 F.3d
1370, 1373 & n.1 (8th Cir. 1993) (reviewing district court’s factual findings for clear
error and its conclusions of law de novo), we agree with the district court that Knight
failed to show that defendants denied him bed rest for racially discriminatory reasons,
or that the force they used in escorting him to his cell was unreasonable. See
McCleskey v. Kemp, 481 U.S. 279, 292 (1987) (equal protection); Andrews v. Neer,
253 F.3d 1052, 1060-61 (8th Cir. 2001) (excessive force).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly S. Jones, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-